    Case 18-26200          Doc 19   Filed 10/06/18 Entered 10/06/18 23:20:56           Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                UNITED STATES BANKRUPTCY COURT
                                      Northern District of Illinois
                                           Eastern Division
                                           219 S Dearborn
                                              7th Floor
                                          Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−26200
                                                 Chapter: 7
                                            Judge: Janet S. Baer

In Re:
   Dishena Nonita Morris
   890 Foxworth Blvd
   Apt 314
   Lombard, IL 60148
Social Security No.:
   xxx−xx−6957
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                              100 S 3rd Street, Courtroom 240, Geneva, IL 60134

                                      on November 9, 2018 at 11:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                      FOR THE COURT



Dated: October 4, 2018                                Jeffrey P. Allsteadt , Clerk
                                                      United States Bankruptcy Court
     Case 18-26200               Doc 19         Filed 10/06/18 Entered 10/06/18 23:20:56                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Dishena Nonita Morris                                                           Case No. : 18−26200
890 Foxworth Blvd                                                               Chapter : 7
Apt 314                                                                         Judge :    Janet S. Baer
Lombard, IL 60148
SSN: xxx−xx−6957 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 4, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-26200            Doc 19       Filed 10/06/18 Entered 10/06/18 23:20:56                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-26200-JSB
Dishena Nonita Morris                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: ccabrales                    Page 1 of 1                          Date Rcvd: Oct 04, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2018.
db             +Dishena Nonita Morris,    890 Foxworth Blvd,    Apt 314,   Lombard, IL 60148-6440
27085363       +AT&T UVerse,    PO Box 57547,   Jacksonville, FL 32241-7547
27085362       +Comenity Bank,    120 Corporate Blvd Ste. 100,    Norfolk, VA 23502-4952
27085355       +Fair Collections Out,    12304 Baltimore Ave,    Beltsville, MD 20705-1314
27085356       +Kay Jewelers,    15220 NW Greenbrier St.,    Beaverton, OR 97006-5744
27085360       +Santander Consumer,    PO Box 961245,    Ft. Worth, TX 76161-0244
27085256      ++T MOBILE,    C O AMERICAN INFOSOURCE LP,    4515 N SANTA FE AVE,   OKLAHOMA CITY OK 73118-7901
               (address filed with court: T Mobile USA,      POB 53410,   Bellevue WA 98015-3410)
27085361       +US Dept. of ED/GLELSI,    PO Box 7860,    Madison, WI 53707-7860

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27089263       +E-mail/Text: g17768@att.com Oct 05 2018 01:12:10      AT&T,    Bankruptcy Department,
                 PO Box 769,    Arlington TX 76004-0769
27085364       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Oct 05 2018 01:12:35       CB/VICSCRT,
                 PO Box 182789,    Columbus, OH 43218-2789
27085353       +E-mail/Text: bknotice@ercbpo.com Oct 05 2018 01:13:02       Enhanced Recovery,    8014 Bayberry Rd,
                 Jacksonville, FL 32256-7412
27085354       +E-mail/PDF: ais.exeter.ebn@americaninfosource.com Oct 05 2018 01:19:01        Exeter Finance LLC,
                 PO Box 166097,    Irving, TX 75016-6097
27095183       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Oct 05 2018 01:19:31        Exeter Finance LLC,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
27085357       +E-mail/Text: opportunitynotices@gmail.com Oct 05 2018 01:13:32       OPP LOAN,
                 130 E. Randolph St. Ste. 34,    Chicago, IL 60601-6207
27085358        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Oct 05 2018 01:19:33
                 Portfolio Recovery,    120 Corporate Blvd Ste. 1,   Norfolk, VA 23502
27085359       +E-mail/Text: bk@rgsfinancial.com Oct 05 2018 01:12:07       RGS Financial,
                 1700 Jay Ell Dr. Ste. 200,    Richardson, TX 75081-6788
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2018 at the address(es) listed below:
              Gina B Krol   gkrol@cohenandkrol.com,
               gkrol@ecf.epiqsystems.com;gkrol@cohenandkrol.com;acartwright@cohenandkrol.com;jneiman@cohenandkro
               l.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
